Citation Nr: 0842489	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for atrial fibrillation as 
secondary to the veteran's service connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and N.G.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1942 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in February 2008.  A 
transcript of this proceeding is contained in the claims 
folder.  

In May 2008, the Board requested an expert medical opinion 
via the Veterans Health Administration (VHA); the Board 
notified the appellant of this development in May 2008.  In 
July 2008, the Board received the requested opinion.  In 
September 2008, the Board forwarded a copy of the medical 
opinion obtained to the appellant and his attorney, notifying 
them of a 60-day period for response.  In September 2008, the 
appellant submitted additional argument in response to the 
opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is service connected for an anxiety disorder, 
effective from August 1945.  

2.  Atrial fibrillation was first noted during a 
hospitalization for pneumonia in December 2004.  

3.  The preponderance of the medical evidence is against a 
finding that the veteran's anxiety disorder either caused or 
aggravated the veteran's atrial fibrillation.  


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation, 
to include as secondary to the veteran's service-connected 
anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with preadjudication VCAA notice by 
letter dated in September 2005.  This letter told the veteran 
what evidence was needed to substantiate the claim for 
service connection for his atrial fibrillation as secondary 
to his service-connected anxiety disorder.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  

The Board notes that veteran status is well established in 
this case and is not at issue.  The veteran did not receive 
notification pertaining to the assignment of disability 
evaluations and effective dates until March 2006.  As this 
notice came after the initial adjudication of the claim, the 
timing did not comply with the requirement that the notice 
must precede the adjudication.  The timing deficiency was 
remedied by the fact that the veteran's claim was 
readjudicated by the RO in December 2006, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify the 
veteran has been met.  

The Board further finds that the duty to assist the veteran 
in the development of his claim has been met.  Most of the 
private records identified by the veteran have been obtained 
and associated with the claims folder.  Attempts have been 
made to obtain additional records from Dr. N., but these have 
not been successful.  The veteran was notified that the 
additional records were not received in order to provide him 
an opportunity to submit them himself.  Two medical opinions 
have been obtained from VA doctors.  The Board notes the 
veteran's complaints regarding the failure of the initial VA 
doctor to examine him prior to rendering his opinion, but 
further notes the request not to schedule another 
examination.  Therefore, the Board requested and obtained a 
Veterans Health Administration (VHA) opinion in this matter.  
There is no indication that there is any outstanding evidence 
in this claim, and the Board will proceed with adjudication 
of the appeal.

Service Connection

The veteran contends that he has developed chronic atrial 
fibrillation as a result of his service connected anxiety 
disorder.  He notes that his doctor has related his atrial 
fibrillation to his anxiety, and the veteran further argues 
that this is supported by medical literature he has read and 
by common sense. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran was treated 
for his anxiety disorder in July 1945.  This disability was 
manifested by many physical complaints, including a pounding 
heart.  However, July 1945 records show that the veteran's 
acute anxiety was subsiding, and he was no longer 
experiencing stomach or heart complaints.  The Board notes 
that these symptoms were not diagnosed as atrial 
fibrillation.  

Entitlement to service connection for an anxiety disorder was 
established in a September 1945 rating decision, effective 
from the date of the veteran's August 1945 discharge.  This 
disability was initially evaluated as 50 percent disabling, 
but the evaluation was reduced to the current 30 percent 
rating effective from July 1947. 

Post service medical records note that the veteran was 
examined for his anxiety disorder in February 1952.  He 
described several physical manifestations, including a 
pounding heart when he had to testify in court in conjunction 
with his job as a policeman.  There was no diagnosis of 
atrial fibrillation.  

Private medical records from December 15, 2004 to December 
22, 2004 show that the veteran was hospitalized with 
complaints of shortness of breath.  He was found to have 
pneumonia and atrial fibrillation.  

Records dated December 15, 2004 describe the veteran's atrial 
fibrillation as new onset.  Additional December 15, 2004 
records from Dr. P.S.A. state that it was believed the atrial 
fibrillation would resolve once the pneumonia was treated.  

On December 16, 2004, Dr. J.A.S. noted that the veteran's 
problem list included new onset atrial fibrillation with 
rapid ventricular response.  The etiology was likely 
secondary to hypoxia, although hypothyroidism was to be ruled 
out.  The veteran did not have any associated chest 
discomfort.  

Additional hospital records also dated December 16, 2004 show 
that Dr. P.W. included an impression of atrial fibrillation 
of a questionable etiology.  The veteran was noted to be 81 
years old with no significant past medical history.  The 
examiner stated that the likely cause of his atrial 
fibrillation could be the pneumonia.  The veteran had been in 
atrial fibrillation for the past two days.  

In a September 2005 letter, the veteran's private 
cardiologist, Dr. A.I.N. notes that the veteran was a patient 
of his who was recently hospitalized for an episode of 
paroxysmal atrial fibrillation.  He stated that the atrial 
fibrillation reverted spontaneously to sinus rhythm, and was 
most likely related to the veteran's anxiety syndrome.  

In December 2006, a VA doctor reviewed the veteran's medical 
records in his claims folder and offered an opinion regarding 
the etiology of the atrial fibrillation without examining the 
veteran.  This doctor noted and discussed the December 2004 
hospital records, as well as the September 2005 letter from 
Dr. A.I.N.  The VA doctor opined that based on his review of 
the available medical records, the veteran's atrial 
fibrillation was not caused by or a result of his anxiety 
disorder.  Rather, it was most likely caused by or as a 
result of his pneumonia.  This doctor noted that atrial 
fibrillation was not an uncommon rhythm disorder in the 
elderly.  Furthermore, the veteran had evidence of aortic 
stenosis, which increased the chances of atrial fibrillation.  
The VA doctor said the atrial fibrillation was likely related 
to pneumonia in a patient who was already predisposed to this 
rhythm disorder.  He added that there was no basis to state 
that the anxiety was a factor.  The doctor concluded by 
stating that his opinion was given with a high degree of 
medical certainty.  

A second letter was received in March 2007 from Dr. A.I.N.  
The veteran was noted to be his patient.  The veteran had 
atrial fibrillation, which the doctor stated was precipitated 
by his underlying anxiety disorder.  He had other cardiac 
history, including rheumatic fever, congestive heart failure 
and dyslipidemia.  The veteran was currently in sinus rhythm.  

The Board obtained a VHA opinion from a VA doctor in July 
2008.  The medical records in the veteran's claims folder 
were reviewed and discussed.  The doctor opined that evidence 
supported a current diagnosis of chronic supraventricular 
arrhythmia, to include atrial fibrillation.  However, the 
doctor further noted that this disorder was common in the 
elderly population, with an estimated prevalence of 8 to 10 
percent among men of the veteran's age.  An additional risk 
factor was heart failure, which the veteran was noted to have 
in the March 2007 letter from A.I.N.  Finally, atrial 
fibrillation was very common in the setting of pneumonia, as 
had occurred in the veteran's case.  The doctor added that 
anxiety disorder was not a common cause of paroxysmal atrial 
fibrillation.  Furthermore, the long-standing nature of the 
anxiety disorder and the recent onset of atrial fibrillation 
in the setting of acute pneumonia, advanced age, and heart 
failure made it extremely unlikely that the anxiety disorder 
was responsible for the atrial fibrillation.  The most likely 
etiology in this case was the acute pneumonia in the setting 
of a heart predisposed to atrial fibrillation due to advanced 
age and heart failure.  

After careful review of the veteran's contentions and 
testimony, the medical records, and the expert medical 
opinions, the Board is unable to find that entitlement to 
service connection for atrial fibrillation is supported by 
the evidence.  

Initially, the Board notes that the evidence does not support 
entitlement to service connection for atrial fibrillation on 
a direct basis.  Although the veteran's anxiety disorder was 
manifested by physical complaints including a pounding heart 
during service, this subsided prior to discharge and was last 
noted to have occurred in 1952.  A diagnosis of atrial 
fibrillation of either the chronic or acute variety was not 
made.  This disability was initially identified in December 
2004, when it was noted to be a new onset disorder of only 
two days in duration.  There is no medical opinion that would 
relate the current atrial fibrillation directly to events or 
symptoms in active service.  Therefore, entitlement to 
service connection on a direct basis is precluded.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

However, the veteran's contention is not that his atrial 
fibrillation developed during service, but that it has 
developed as a result of his service connected anxiety 
disorder.  The preponderance of the evidence is against the 
veteran's claim.  

In claims for secondary service connection, perhaps the most 
relevant evidence is the opinion of qualified medical 
experts.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

At this juncture, the Board notes the veteran's testimony and 
written statements pertaining to his scheduled December 2006 
examination.  The Board regrets that the veteran traveled for 
this examination only to learn that the VA doctor believed a 
physical examination was not required.  However, as the 
veteran's current condition is well established, and as the 
most important question to be answered in this case is not 
what the veteran's current condition is but rather what the 
cause of the condition is, the Board must rely upon the 
expertise of the doctor to determine what information was 
necessary to answer that question.  The doctor apparently 
determined that no useful information would be obtained from 
another physical examination.  Regrettably, the veteran was 
not informed of this until after he had journeyed to the VA 
medical center.  

Similarly, the Board has respected the request made at the 
February 2008 hearing not to schedule the veteran for an 
additional VA examination.  Therefore, as it was clear the 
veteran was not satisfied with the December 2006 opinion, the 
Board determined that a second opinion would be useful in 
this case and the VHA opinion was obtained.  

The Board will now examine the medical opinions that address 
the etiology of the veteran's atrial fibrillation.  

The only medical opinion that relates the veteran's atrial 
fibrillation to his anxiety disorder is the one from Dr. 
A.I.N.  This doctor is a cardiologist, and the veteran is his 
patient.  He has expressed this opinion in two different 
letters.  The opinion was stated clearly and without any 
negative qualifiers.  However, he did not provide an 
explanation of this opinion in either letter.  

In contrast, there are opinions from five different doctors 
that in varying degrees of certitude relate the onset of the 
veteran's atrial fibrillation to the pneumonia for which he 
was treated in December 2004.  Three of these physicians also 
treated the veteran.  

During the initial onset of the veteran's atrial fibrillation 
in December 2004, Dr. J.A.S. stated that the likely cause of 
the veteran's atrial fibrillation was hypoxia.  The Board 
notes that hypoxia is low oxygen content in the blood.  
Dorland's Illustrated Medical Dictionary 755 (25th ed.1974) 
[hereinafter Dorland's].  

Dr. P.W. also treated the veteran in December 2004, and he 
believed that the "likely" cause of the atrial fibrillation 
"could be" the pneumonia.  Similarly, Dr. P.S.A. stated that 
it was believed the atrial fibrillation would resolve once 
the pneumonia was treated.  

The December 2006 VA examiner and the VA doctor who authored 
the July 2008 VHA opinion both reviewed all the medical 
records contained in the veteran's claims folder, and they 
both reached the same conclusion.  They determined that the 
veteran's atrial fibrillation was caused by the pneumonia for 
which he was treated in December 2004.  They further noted 
that the veteran was already predisposed to the development 
of atrial fibrillation by his age and other heart conditions.  
The July 2008 opinion believed that this was supported by the 
fact that the veteran's anxiety disorder had been present for 
many years, and yet the atrial fibrillation did not occur 
until he developed pneumonia.  Both examiners ruled out 
anxiety as causing or being related to the atrial 
fibrillation.  The December 2006 doctor stated that his 
opinion had a high degree of medical certainty.  The July 
2008 doctor stated that the pneumonia was the "most likely" 
etiology.  

The Board finds that the five medical opinions which found 
that the veteran's atrial fibrillation was caused by his 
pneumonia and not his service connected anxiety outweigh the 
one medical opinion that does relate the atrial fibrillation 
to anxiety.  The veteran notes that this one positive opinion 
was obtained from his regular cardiologist and argues it is 
therefore entitled to greater weight.  However, the Board 
notes that there are opinions from three other doctors who 
also treated the veteran in December 2004, and each of these 
related the atrial fibrillation to pneumonia or related 
factors.  Furthermore, although the December 2006 and July 
2008 opinions were not based on examinations of the veteran, 
they were based on extensive reviews of the veteran's 
treatment records.  They also include a detailed explanation 
as to why it was most likely that the veteran's atrial 
fibrillation was most likely the result of factors such as 
age and pneumonia instead of anxiety.  The Board finds the 
observation in the July 2008 opinion that although the 
veteran's anxiety was long standing the atrial fibrillation 
did not begin until the pneumonia occurred to be particularly 
persuasive.  Therefore, the preponderance of the evidence is 
against a finding that the veteran's atrial fibrillation was 
caused or aggravated by his anxiety reaction.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.310(a).  

In reaching this decision, the Board notes the veteran's 
sincere belief that his anxiety reaction is the cause of his 
atrial fibrillation.  However, the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As demonstrated above, the 
preponderance of the qualified medical opinions are against 
such a finding.  


ORDER

Entitlement to service connection for atrial fibrillation as 
secondary to the veteran's service connected anxiety disorder 
is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


